Citation Nr: 1453436	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) based on personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2012, the Veteran testified at a hearing before the Board in Roanoke, Virginia.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's PTSD is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD based on personal assault have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's grant of benefits, any deficiencies in the duties to notify or assist the Veteran is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for PTSD as due to a personal assault during service.  Service connection for PTSD requires: (1) medical evidence reflecting a diagnosis of the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA determines that the veteran did not engage in combat with the enemy or was a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Such evidence may include records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; as well as statements from roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Some examples of behavior changes that may constitute credible evidence of the stressor include a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions of VA's Adjudication Procedures Manual (M21-1MR, Part III, Subpart iv, Chapter 4, Section H) which address PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for PTSD based on personal assault.

As stated, the Veteran contends that his PTSD is due to a personal assault he experienced in service.  According to the Veteran, he was beaten by a group of American soldiers while stationed in Okinawa, Japan.  See, e.g., April 2012 VA examination report; November 2012 hearing transcript.  

The Board notes that other than the Veteran's own statements regarding the aforementioned stressor, the claims folder does not contain any corroborative documentation of the event's occurrence.  The RO attempted to verify the Veteran's stressor, but found there was insufficient information to allow for meaningful research, as nearly all of his service treatment and personnel records had been lost and the Veteran had no additional evidence to offer.  See February 2011 formal finding; November 2010 PIES (Personnel Information Exchange System) response.  The existing service records consist of the report of medical history at enlistment, the reports of medical examination at enlistment and separation, and four personnel records.  None of the records contains information corroborative of the Veteran's alleged stressor.

In April 2012, the Veteran was afforded a VA PTSD examination.  The examiner reviewed the Veteran's claims file and CPRS medical records in conjunction with the examination.  At the time of the examination, the Veteran's current psychiatric diagnoses included PTSD; alcohol dependence, sustained partial remission; cannabis dependence, sustained full remission; depressive disorder NOS (not otherwise specified); psychotic disorder NOS; and cognitive disorder NOS.

During the examination, the Veteran reported a history of being bullied and teased in school.  As a youth, he felt unable to defend himself and recalled always hanging his head and being upset.  The Veteran had academic problems and dropped out of school during the 10th grade.  He enlisted in the Marine Corps at age 19, with the belief that the military would "build [him] up... give [him] strength."  After basic training, the Veteran was stationed for one year in Okinawa, after which time he returned stateside to Camp Lejeune.  The Veteran reportedly concluded his service with a six month NATO cruise.  He was honorably discharged in May 1976.

Concerning the alleged stressor, the Veteran recounted that he and two other soldiers were in the barracks preparing for bed when four African American soldiers entered and began to assault him with their fists.  The Veteran was unable to adequately defend himself and the two bystander soldiers offered no help.  The assault ended after a sergeant arrived and broke up the fight.  The Veteran stated that he was blamed for the altercation and the four attackers were not punished-a result that caused the Veteran to feel further victimized.  Thereafter, the Veteran experienced interpersonal mistrust; avoided interpersonal contact; felt paranoid, anxious, and depressed; was hypersensitive and overly emotional; and began to use alcohol and other substances to manage his distress. 

Based on her examination, the Veteran's statements, and the other evidence of record, the examiner opined that the Veteran's "current mental health presentation has been negatively impacted by a number of different factors over the course of his life[.]"  The factors "have resulted in mental health symptoms that are constantly interacting . . . [and] intricately interconnected."  The factors included:

[G]enetic vulnerability and pre-existing learning disability; being raised in poverty and with limited resources available; experience of abuse and bullying in youth; history of being physically attacked while in military service, and [a] perception of the perpetrators not being held accountable; history of chronic alcohol abuse . . . as a strategy to manage mental health distress[.]"

The examiner continued:

[A]s to whether the Veteran's mental health symptoms had their onset during military service, it is very likely that [he] entered the Marine Corps with an increased predisposition or vulnerability toward the development of mental health symptoms given his genetics and negative experiences throughout . . . youth.  Nonetheless, events as described by the Veteran and as noted in the available records would suggest that [he] also experienced a significant escalation of his mental health symptoms after being victimized by other American soldiers when in service, to the point of . . . developing symptoms consistent not only with PTSD, but also with [substance abuse and dependence].

The examiner concluded that the Veteran's mental health symptoms, which were reportedly present during his military service, "were more likely than not aggravated and significantly escalated by his experience of being attacked while in military service."

The Board finds that the April 2012 VA examiner's opinion is sufficient evidence upon which to base a grant of service connection.  Although the examiner could not verify the alleged in-service stressor, her opinion indicates a high degree of confidence in the event's occurrence.  Accordingly, there is corroboration of the personal assault.  38 C.F.R. § 3.304(f)(5).  Further, the examiner has related the in-service personal assault to the diagnosis of PTSD.  Therefore, entitlement to service connection for PTSD is granted.  38 C.F.R. §§3.303, 3.304(f).


ORDER

Entitlement to service connection for PTSD based on personal assault is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


